Citation Nr: 0106391	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from March 1951 to November 
1951.

The veteran's first claim for Department of Veterans Affairs 
(VA) benefits was for non-service connected pension in 
November 1981.  At that time the veteran stated that he had 
three disabilities, one of which was a back problem that he 
stated had begun in 1980.  In conjunction with this claim, 
the veteran reported relevant treatment at the John Peter 
Smith Hospital.  The Regional Office (RO) wrote to this 
facility (identified as the John Peter Smith Hospital, 
Tarrant County Hospital District, Ft. Worth, Texas).  In 
reply the facility indicated it could not release treatment 
records without authorization from the veteran.  The record 
does not show that the RO took further action to secure these 
records.

The veteran renewed his claim for non-service connected 
pension in 1985 and 1986.  The veteran first made a claim for 
service connection for a spinal condition in February 1995.  

The only service medical record that appears in the claims 
file is a report of medical examination dated in November 
1951.  The report reveals that a physical examination of the 
veteran was completed for purposes of separation from active 
service.  The report reflects that only one irregularity or 
complaint was noted, which pertained to pes planus.

Post-service medical records reflect that the veteran was 
examined by the VA medical center in Dallas, Texas in 
November 1981.  The orthopedic report reveals that the 
examiner found no cause for the veteran's history of low back 
pain.  X-rays of the veteran's lumbar spine were interpreted 
to reveal no gross abnormalities. Outpatient records reveal 
that the veteran was seen at the Fort Worth Outpatient Clinic 
in 1992 between March and October.  The veteran was treated 
for various complaints, but made no mention of back problems.  

At a VA examination at the VA medical center in Dallas, 
Texas, in March 1993, the clinical evaluation of the back was 
normal.  X-rays of the veteran's lumbar spine were 
interpreted to reveal: (1) narrowing of disc space associated 
with reactive sclerosis of the adjacent end plates and 
vertebral osteophytes compatible with degenerative disc 
disease, (2) osteophytes also noted at other levels of the 
lumbar spine, and (3) vertebral body height appears 
maintained and other disc spaces of average width.  

In a February 1995 claim, the veteran reported treatment for 
his back at Ft. "Seal," Oklahoma in "1950."  He also 
reported treatment at the Ft. Worth, Texas, VA outpatient 
clinic.  The Fort Worth VA records reflected that the veteran 
was seen in February 1995, March 1995, July 1998, and March 
1999 for complaints other than his low back pain.  The 
veteran was monitored for various conditions including his 
low back pain in October 1998, January 1999, and May 1999.

The Board of Veterans' Appeals (Board) notes that the claims 
file contains a Request for Military Records/Information (VA 
Files) addressed to "VARPC" in St. Louis, Missouri, the 
location of the National Personnel Records Center (NPRC), 
from the RO.  The request is dated April 29, 1975.  The lower 
section of the form is headed "REPLY."  There is a block in 
this section marked "furnished by" that contains a 
signature and a May 1975 date.   The Board can not determine 
from this form whether the NPRC was actually contacted, or if 
contacted, failed to locate any service medical records.  The 
Board could not locate any other requests for service medical 
records made by the RO to the NPRC or any other organization.  
Likewise, the Board could not locate any identifiable 
correspondence from the NPRC to the RO regarding the 
veteran's service medical or personnel records.  Absent this 
documentation in the claims file, the Board has no choice but 
to conclude that these records were never requested.  
Moreover, the veteran has more recently reported specific 
treatment at Ft. Sill in 1950.  There is no specific request 
for such records on file, nor has the veteran been advised as 
to whether he must provide more information in order for the 
record custodians to mount a search.  
 
In light of the veteran's current disability and the unknown 
status of the veteran's service medical records, and in 
pursuance of new legislative changes set forth below, the 
Board finds that additional evidentiary development is 
required for adjudication of the veteran's claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for lower 
back pain.  Any such relevant records 
should be obtained and associated with 
the claims folder.  In this context, the 
RO should take appropriate action to 
attempt to obtain records from the John 
Peter Smith Hospital.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

3. The RO should request the veteran 
provide further details concerning his 
reported treatment at Ft. Sill, Oklahoma 
in 1950.  The veteran is advised that the 
identity of his unit, the location of the 
facility and the approximate dates of 
treatment, usually within three months, 
are all very important in order to permit 
a meaningful search for records.  The RO 
should then address a request to the 
NPRC, St. Louis, Missouri for the 
veteran's service medical records, 
including a specific request for the 
record of the reported treatment at Ft. 
Sill.  All correspondence pertaining 
thereto should be associated with the 
claims file.  

4.  After the service medical records 
have been associated with the claims file 
or NPRC has determined the records to be 
unavailable, the veteran should then be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature, status and etiology 
of any current low back disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of a low 
back disability?

(b) If there is a current diagnosis of a 
low back disability, what is the degree 
of medical probability that such 
disability was incurred during active 
service or within one year after service?

(c) What is the degree of medical 
probability that there is a causal 
relationship between the appellant's 
current low back disorder and any in-
service disorders?  

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current low back 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

After the completion of any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for degenerative disc 
disease, lumbar spine.

5. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




